Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 1 of 8




                        RJN - Exhibit 12 - Page 1 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 2 of 8




                        RJN - Exhibit 12 - Page 2 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 3 of 8




                        RJN - Exhibit 12 - Page 3 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 4 of 8




                        RJN - Exhibit 12 - Page 4 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 5 of 8




                        RJN - Exhibit 12 - Page 5 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 6 of 8




                        RJN - Exhibit 12 - Page 6 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 7 of 8




                        RJN - Exhibit 12 - Page 7 of 8
Case 2:09-bk-26198-BR Doc 52-12 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
              Exhibit Exhibit 12 - Certified Orders 09U15988 Page 8 of 8




                        RJN - Exhibit 12 - Page 8 of 8
